EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 5		replace “solvent;” with “solvent,”
Claim 1, line 6		replace “quench the” with “quench a”
Claim 1, line 8		replace “m2/g;” with “m2/g,”
Claim 1, line 9		replace “produce:” with “produce”
Claim 1, line 10	replace “agent;” with “agent,”

Claim 2, line 6		replace “produce:” with “produce”
Claim 2, line 7		replace “agent;” with “agent,”

Claim 4, line 1		replace “claim 3” with “claim 1”

Claim 5, line 1		replace “claim 3” with “claim 1”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, 4-6, 9, 10, and 12-16 are allowed.

The present invention is drawn to a process for producing a polymer, wherein the process comprises polymerizing a hydrocarbon monomer present in a solvent in the presence of a catalyst system under conditions to obtain a first effluent stream comprising a solution of the polymer and solvent, introducing a quenching agent into the first effluent stream to quench a polymerization reaction, wherein the quenching agent comprises amorphous silica having a specific surface area from 30 to 800 m2/g, performing a separation on the first effluent stream to produce a second effluent stream comprising the quenching agent and a recycle stream comprising the solvent, unreacted hydrocarbon monomer and optionally, the quenching agent, wherein the second effluent stream has a higher concentration of the quenching agent than the recycle stream, wherein the separation is a liquid-liquid separation.
Another embodiment of the invention is a process for quenching a polymerization reaction, wherein the process comprises introducing a quenching agent into a first effluent stream comprising polymer exiting a polymerization zone to quench the polymerization reaction, wherein the quenching agent comprises amorphous silica having a specific surface area from 50 to 500 m2/g, and performing a separation on the first effluent stream to produce a second effluent stream comprising the quenching agent and a recycle stream comprising the solvent, unreacted hydrocarbon monomer and optionally, the quenching agent, wherein the second effluent stream has a higher concentration of the quenching agent than the recycle stream, wherein the separation is a liquid-liquid separation.
See claims for full details.

Muhle et al. (US 5,672,666) teaches a process of polymerizing hydrocarbon monomer in the presence of a polymerization catalyst followed by adding wet silica (Davison 948, mean particle size 50 µm, surface area 300m2/g) to a reactor to deactivate a polymerization catalyst.  Inventors contemplate use of one or more reactors where deactivation is added in an intermediate location between reactors.  

Goode et al. (US 7,629,422) teaches a polymerization process comprising adding to a reactor a deactivating agent selected from one of carbon monoxide, carbon dioxide, or combinations thereof, and adding to the reactor a cocatalyst adsorbing agent comprising an inorganic oxide selected from one of silica, alumina, or combinations thereof.
Aima et al. (JP 59-197404) teaches a process of polymerizing ethylene and/or alpha olefin in the presence of a Ziegler-Natta catalyst followed by deactivating the catalyst with a deactivator selected from a surface hydroxyl containing silica, an alkoxysilane, or an alkoxyaluminum compound.	
Kinnan et al. (US 6,833,416) discloses use of water to terminate a polymerization catalyst wherein water may be adsorbed onto a metal oxide such as alumina.

	None of the references teaches the process described in instant claims comprising use of a liquid-liquid separation process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762 
February 17, 2021